DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a 371 claim priority to PCT/AU2010/000805 filed on June 25, 2010 and to U.S. Provisional Application 61/223,503 filed July 7, 2009.  

Status of Claims
This Office Action is responsive to the amendment filed on July 28, 2021. As directed by the amendment: claim 1 has been amended; and claims 18-19 have been added. Thus, claims 1-19 are presently pending in this application. 
The previous objection to claim 17 has not been addressed and has been maintained. Claims 1-8 and 10-17 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-33, 35-36, 40-45 of U.S. Patent No. 10,238,825. Applicant’s amendments to independent claim 1 obviate the previous nonstatutory double patenting rejection. Claims 1-10 and 12-17 were previously rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Skipper et al. (WO 2009/062265 A1; all citations were to U.S. Publication No. 2011/0088699). Claim 11 was previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skipper et al. as applied to claim 1. Applicant’s amendments necessitated the application of new grounds of rejection, shown below. 

Claim Objections
Claims 16-17 are objected to because of the following informalities: 
Claims 16-17 recites “conform to the face of a patient”, ln 2 should read --conform to the face of the patient--.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skipper et al. (WO 2009/062265 A1; all citations are to U.S. Publication No. 2011/0088699; hereinafter: “Skipper”) in view of Nishina et al. (U.S Patent No. 4,936,298; hereinafter: “Nishina”).
Regarding Claim 1, Skipper discloses a mask assembly for a respiratory treatment apparatus (Abstract) comprising: a mask frame (140; Fig. 4; ¶¶ 0315-0316), the mask frame including a port (at A, Fig. A annotated below) for coupling with a gas supply tube (B, Fig. A annotated below) configured for pneumatic coupling with a flow generator (¶¶ 0003, 0315), the gas supply tube for providing treatment air of a respiratory therapy, via the mask assembly, to a patient's respiratory system (¶¶ 0003, 0182-0183, 0315); and a cushion (Fig. 98; ¶ 0313) coupled with the mask frame (at 352; Fig. 4, 14; ¶ 0410), the cushion comprising an inner cushion component (A, Fig. B annotated below) and a patient contact side portion (4010, 4015; Fig. 98; ¶ 0313), the patient contact portion comprising a chamber (4015; Fig. 98) and a barrier (4010; Fig. 98) to form the chamber, the chamber comprising an outer layer (B, Fig. B annotated below) with respect to the inner cushion component (Fig. 98; Examiner notes: The limitation “chamber” 

    PNG
    media_image1.png
    503
    562
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Skipper.

    PNG
    media_image2.png
    278
    359
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 98 of Skipper.
and to convey the treatment air to the chamber supply orifice.
Nishina teaches a mask system comprising a cushion (30; Fig. 3) comprising a chamber (A, Fig. C annotated below) and a chamber supply orifice (B, Fig. C annotated below); and a mask frame (12a; Fig. 3) comprising a chamber supply duct (C, Fig. C annotated below) coupled for gas flow to the chamber supply orifice (col 2, ln 6-31; Fig. 3) and wherein the chamber supply duct being pneumatically coupled to a gas supply tube (22; Fig. 3) to receive the treatment air (col 2, ln 6-31; Fig. 3) and to convey the treatment air to the chamber supply orifice (col 2, ln 6-31; Fig. 3) for the purpose of the treatment air conveyed to the chamber supply orifice enabling and causing the chamber to expand and bear against the face of the user to form a tight seal (col , 2, ln 22-31).

    PNG
    media_image3.png
    368
    589
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 3 of Nishina.

Regarding Claim 2, the modified device of Skipper discloses the mask assembly wherein the barrier comprises a membrane (See Skipper: 4010; Fig. 98; ¶ 0313).
Regarding Claim 3, the modified device of Skipper discloses the mask assembly wherein the chamber is a flexible chamber (See Skipper: ¶ 0313, See Nishina: col 2, ln 6-31). 
Regarding Claim 4, the modified device of Skipper discloses the mask assembly wherein the chamber includes a gas therein (See Skipper: ¶ 0313, See Nishina: col 2, ln 6-31). 
Regarding Claim 5, the modified device of Skipper discloses the mask assembly wherein the cushion comprises a top facial-contact portion (See Skipper: 7210; Fig. 142-143), an inner side wall (See Skipper: 7213; Fig. 142-143) portion adjacent to the top facial-contact portion and an outer side wall (See Skipper: 7211; Fig. 142-143) portion adjacent to the top facial-contact portion, and wherein the barrier membrane and chamber are formed to extend along a limit of the top facial-contact portion (See Skipper: Figs. 142-143; ¶¶ 0234-0240).
Regarding Claim 6, the modified device of Skipper discloses the mask assembly wherein the cushion comprises a top facial-contact portion (See Skipper: 7210; Fig. 142-143), an inner side wall (See Skipper: 7213; Fig. 142-143) portion adjacent to the top facial-contact portion and an outer side wall (See Skipper: 7211; Fig. 142-143)  portion adjacent to the top facial-contact portion, and wherein the barrier membrane and chamber are formed to extend along a limit of the top facial-contact portion and inner side wall portion (See Skipper: Figs. 142-143; ¶¶ 0234-0240).
Regarding Claim 7, the modified device of Skipper discloses the mask assembly wherein the cushion comprises a top facial-contact portion (See Skipper: 7210; Fig. 142-143), an inner side wall (See Skipper: 7213; Fig. 142-143) portion adjacent to the top facial-contact portion and an outer side wall (See Skipper: 7211; Fig. 142-143) portion adjacent to the top facial-contact portion, and wherein the barrier membrane and chamber are formed to extend along a limit of the inner side wall portion, the top facial-contact portion and the outer side wall portion (See Skipper: Figs. 142-143; ¶¶ 0234-0240).
Regarding Claim 8, the modified device of Skipper discloses the mask assembly wherein the barrier membrane and chamber are formed to extend along and around a perimeter of the inner cushion component (See Skipper: Fig. 98; ¶ 0313, See Nishina: Fig. 3).
Regarding Claim 9, the modified device of Skipper discloses the mask assembly wherein further comprising an inner barrier membrane (C, Fig. B annotated above) to separate the inner cushion component from the treatment air of the chamber.
Regarding Claim 10, the modified device of Skipper discloses the mask assembly wherein the inner cushion comprises a soft foam (See Skipper: ¶¶ 0313; 0370, 0457).
Regarding Claim 11, the modified device of Skipper discloses the mask assembly wherein the inner cushion comprises a soft foam, elastic material and elastomeric material (See Skipper: ¶¶ 0209, 0390, 0452, 0469; Fig. 8e, 18, 138), as shown above. 
Skipper does not explicitly disclose the inner cushion comprises balls or pellets. 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include balls or pellets in the inner cushion of the modified device of Skipper since the Examiner takes Official Notice of the equivalence of soft foam and balls or pellets as being well known in the respiratory cushion art and the selection of any of these known equivalents to provide flexibility to the cushion when interfacing with a patients mouth and nose area would be within the level of ordinary skill in the art (See MPEP: 2144.06). 

Regarding Claim 12, the modified device of Skipper discloses the mask assembly wherein the inner cushion comprises a three-dimensional spacer fabric (See Skipper: ¶¶ 0209, 0390, 0452, 0469; Fig. 8e, 18, 138).
Regarding Claim 13, the modified device of Skipper discloses the mask assembly wherein the inner cushion component comprises a porous structure formed by an elastomeric material (See Skipper: ¶¶ 0209, 0313, 0390, 0452, 0469; Fig. 8e, 18, 138).
Regarding Claim 14, the modified device of Skipper discloses the mask assembly wherein the barrier membrane comprises an elastic material (See Skipper: ¶¶ 0209, 0313, 0390, 0452, 0469; Fig. 8e, 18, 138).
Regarding Claim 15, the modified device of Skipper discloses the mask assembly further comprising a mask frame interconnect (See Skipper: 130; Fig. 4) coupled with at least one of the inner cushion component and the barrier membrane (See Skipper: ¶ 0315; Examiner notes: Skipper discloses the mask frame interconnect coupling the cushion to the mask frame.  Thus, because the cushion comprises at least the inner cushion component and the barrier membrane the mask frame interconnect is at least coupled thereto.).
Regarding Claim 16, the modified device of Skipper discloses the mask assembly wherein the patient contact side portion is shaped to conform to the face of a patient to seal with the patient's nose (See Skipper: ¶¶ 0009, 0106, 0215, 0227, 0394; Fig. 67-69, See Nishina: col 2, ln 6-31, Fig. 3).
Regarding Claim 17, the modified device of Skipper discloses the mask assembly wherein the patient contact side portion is shaped to conform to the face of a patient to seal with 
Regarding Claim 18, the modified device of Skipper discloses the mask assembly wherein the chamber supply orifice and the chamber supply duct in the mask frame are configured so that, in use, the chamber supply orifice is coupled to the chamber supply duct at a connection [at C, Fig. B annotated above and along 34 (Fig. 3 of Nishina)] of the chamber supply duct and the chamber supply orifice (See Nishina: Fig. 3).
Regarding Claim 19, the modified device of Skipper discloses the mask assembly wherein the inner cushion component comprises a flow channel (D, Fig. B annotated above) configured to supply the received treatment air from the duct to the chamber that comprises the outer layer (See Skipper: Fig. 98).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the chamber supply duct being pneumatically coupled to the gas supply tube to convey treatment air to the chamber supply orifice, recited in independent claim 1 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Skipper in view of Nishina, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Milano (U.S. Patent No. 4,811,730) discloses a mask wherein treatment air is conveyed to the chamber supply orifice of a cushion (12, 70; Fig. 4-10) which has not yet been claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785